   Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 1 of 9 Page ID #:166


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-7726-GW-ASx                                             Date      November 19, 2020
 Title             Carmen John Perri v. Rainbow Seafood Market, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Osman Taher                                           Ara Sahelian
 PROCEEDINGS:                TELEPHONIC HEARING ON DEFENDANT'S MOTION TO DISMISS
                             [14]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court DENIES Defendants’ motion.

The Court sets a scheduling conference for December 21, 2020 at 8:30 a.m. The parties are to file a joint
status report by noon on December 17, 2020.




                                                                                                  :     04
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 2 of 9 Page ID #:167




   Perri v. Rainbow Seafood Mkt., et al., Case No. 2:20-cv-07726-GW-(ASx)
   Tentative Ruling on Motion to Dismiss


       I.       Background
             Defendants Rainbow Seafood Market, Ruey Jan Tsai and Hui Lan Tsai
   (collectively, “Defendants”) move to dismiss the complaint filed by Carmen John Perri
   (“Plaintiff”) pursuant to Federal Rule of Civil Procedure 12(b)(1) and – despite the
   limitation suggested in the motion’s title – pursuant to Federal Rule of Civil Procedure
   12(b)(6) in this case brought pursuant to the federal Americans with Disabilities Act
   (“ADA”) and California’s Unruh Civil Rights Act (“Unruh Act”) in connection with
   allegations of a built up curb ramp and other issues in the parking area at a market in
   Baldwin Park, California.
       II.      Analysis
             A. Rule 12(b)(1)
             Dismissal pursuant to Rule 12(b)(1) is appropriate when either the complaint or
   evidence extrinsic to the complaint demonstrates that the court lacks subject matter
   jurisdiction over the action. See Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir.
   1987).      Standing and mootness both pertain to a federal court’s subject-matter
   jurisdiction, and therefore are properly the subject of a Rule 12(b)(1) motion. See White
   v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). “Rule 12(b)(1) jurisdictional attacks can be
   either facial or factual.” Id. “With a factual Rule 12(b)(1) attack, . . . a court may look
   beyond the complaint to matters of public record without having to convert the motion
   into one for summary judgment.” Id. “It also need not presume the truthfulness of the
   plaintiffs’ allegations.” Id.
             “Article III of the Constitution requires that a plaintiff have standing before a case
   may be adjudicated.” Covington v. Jefferson Cnty., 358 F.3d 626, 637 (9th Cir. 2004).
   For Article III standing, Plaintiff must show (1) he has suffered an “injury in fact” that is
   (a) concrete and particularized and (b) actual or imminent, not conjectural or
   hypothetical; (2) the injury is fairly traceable to the challenged action of Defendants; and
   (3) it is likely, as opposed to merely speculative, that the injury will be redressed by a
   favorable decision. See, e.g., Nuclear Info. & Res. Serv. v. Nuclear Regulatory Comm’n,



                                                   1
Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 3 of 9 Page ID #:168




   457 F.3d 941, 949 (9th Cir. 2006); see also Oliver v. Ralphs Grocery Co., 654 F.3d 903,
   905 (9th Cir. 2011) (“The ‘irreducible constitutional minimum of standing’ includes three
   elements: (1) injury in fact; (2) causation; and (3) redressability.”); Lujan v. Defenders of
   Wildlife, 504 U.S. 555, 560-61 (1992). Article III standing is a threshold issue, see Steel
   Co. v. Citizens for a Better Env’t., 523 U.S. 83, 94-95, 102 (1998), and Plaintiff bears the
   burden of demonstrating his standing for each claim. See DaimlerChrysler Corp. v.
   Cuno, 547 U.S. 332, 352 (2006).
          In addition, “[a] federal court’s jurisdiction is limited to cases or controversies.”
   Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir. 1997). “A
   claim is moot if it has lost its character as a present, live controversy.” Id. “‘The basic
   question in determining mootness is whether there is a present controversy as to which
   effective relief can be granted.’” Bayer v. Neiman Marcus Grp., Inc., 861 F.3d 853, 862
   (9th Cir. 2017) (quoting Ruiz v. City of Santa Maria, 160 F.3d 543, 548 (9th Cir. 1998)).
   “An action ‘becomes moot only when it is impossible for a court to grant any effectual
   relief whatever to the prevailing party.’” Id. (quoting Chafin v. Chafin, 568 U.S. 165,
   172 (2012)). “The party asserting mootness bears the heavy burden of establishing that
   there remains no effective relief a court can provide.” Id. In particular, “‘[a] request for
   injunctive relief remains live only so long as there is some present harm left to enjoin.’”
   Bayer, 861 F.3d at 864 (quoting Taylor v. Resolution Trust Corp., 56 F.3d 1497, 1502
   (D.C. Cir. 1995)).
          In the Rule 12(b)(1) portion of their motion, Defendants begin by arguing that
   Plaintiff’s Complaint does not articulate harm or remedy, relying at least in part on the
   contention that there is nothing wrong, in ADA terms, with the built-up curb ramp at
   issue in this case. They also assert that Plaintiff has not alleged how his disability relates
   to the alleged barrier in question so as to deny him “full and equal” access. In making
   these arguments, Defendants rely heavily on the Ninth Circuit’s en banc decision in
   Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939 (9th Cir. 2011) (en banc), which
   they summarize as finding a complaint “jurisdictionally defective on the grounds that
   none of the barriers alleged in the complaint were described to permit either the parties or
   the courts to understand how Chapman was personally affected by the barriers, how they
   related to his specific disability,” and “whether or how each deterred Chapman from


                                                 2
Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 4 of 9 Page ID #:169




   returning.” Docket No. 14-1, at 8:7-14.
            The Court addresses infra, in connection with Defendants’ mootness argument,
   Defendants’ present meager effort to demonstrate, factually, that there is no possible
   ADA-based harm here because there are assertedly no ADA violation. First, however, it
   assesses what appear to be Defendants’ concerns about the sufficiency of Plaintiff’s
   Article III standing allegations.
            The Court does not share Defendants’ uncertainty in this regard. Plaintiff alleges
   that he has impaired “musculoskeletal and neurological systems” that result in
   “weakness, fatigue, pain, and loss of strength” in his arms, hands, and legs. Complaint ¶
   1. He has also developed “permanent nerve damage that has caused increased pain and
   limits his ability to function and limits his mobility.”                     Id.    Consequently, he is
   substantially limited in his walking and “ambulating,” among other things. Id. He is
   “subject to falls, unsteady on his feet, cannot walk for any significant distance without
   having to periodically rest, and often relies upon mobility devices to ambulate including a
   cane, walker, or wheelchair.” Id. He also holds a Disabled Person Parking Placard. See
   id. Defendants present no evidence outside the Complaint on this point, so this aspect of
   their Rule 12(b)(1) argument is a “facial” Rule 12(b)(1) challenge, meaning the Court
   accepts as true Plaintiff’s allegations.
            From these allegations, it is obvious to this Court that an allegedly non-compliant
   built up curb ramp projecting into a parking space’s access aisle, with an excessive slope,
   and with “truncated domes” in the accessible parking area creating slopes exceeding what
   is allowed, see Complaint ¶ 14, personally affect Plaintiff, relate to his disability and
   would deny him “full and equal access” to Defendants’ business. See also id. ¶ 18; ¶ 19
   (“[T]he enumerated conditions relate to the use of the accessible parking, relate to the
   slope and condition of the accessible parking and accessible path to the accessible
   entrance, and relate to the proximity of the accessible parking to the accessible
   entrance.”); ¶ 23.1 Plaintiff has clearly sufficiently-pled the injury-in-fact necessary for

   1
     In contrast, in Chapman – which involved an appeal from a summary judgment ruling – the plaintiff
   simply attached an “Accessibility Survey” to his complaint and later submitted an additional report
   compiled by his expert that identified thirty violations, some of which were listed in the complaint, and
   some of which were new. See Chapman, 631 F.3d at 943-44 & n.1. Commenting on the plaintiff’s
   complaint, the en banc Ninth Circuit noted that although the plaintiff had alleged that he was physically
   disabled, visited the store and encountered architectural barriers that denied him full and equal access, “he


                                                         3
Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 5 of 9 Page ID #:170




   Article III standing.
            With respect to whether injury is actual or imminent, not conjectural or
   hypothetical, Defendants assert that “a plaintiff’s intent to return must be sincere,” and
   fault Plaintiff for providing “no explanation as to the location at which Plaintiff resides,
   its distance from the Site, his intent to return to the area as evidenced by the regularity
   with which he visited the neighborhood, Plaintiff’s relationship to the geographic area,
   and whether he has specific plans to return to the Site,” as opposed to simply doing it
   “some day.” Docket No. 14-1, at 12:17-23. Again, Defendants cite no authority that
   appear to require this, at least at the pleadings stage. Moreover, they do not even suggest
   how a court would test “sincerity” in this regard, especially at the pleadings stage.
   Plaintiff has alleged that he visited the business on or about July 15, 2020, and that he
   “intends to return to the Business for the dual purpose of availing himself of the goods
   and services offered to the public and” – having earlier asserted that he (rather obviously)
   “has a keen interest in whether public accommodations have architectural barriers that
   impede full accessibility to those accommodations by individuals with mobility
   impairments” – “to ensure that the Business ceases evading its responsibilities under
   federal and state law.” Complaint ¶¶ 20-21; see also id. ¶ 34 (“Given its location and
   options, Plaintiff will continue to desire to patronize the Business . . . .”). This appears to
   be all that is required, at least at the pleadings stage. See Doran v. 7-Eleven, Inc., 524
   F.3d 1034, 1041 (9th Cir. 2008) (“Allegations that a plaintiff has visited a public
   accommodation on a prior occasion and is currently deterred from visiting that
   accommodation by accessibility barriers establish that a plaintiff’s injury is actual or
   imminent.”).2 He also correctly notes that “tester” standing is permissible under the
   ADA. See Civ. Rights Educ. & Enforcement Ctr. v. Hospitality Props. Trust, 867 F.3d


   never alleges what those barriers were and how his disability was affected by them.” Id. at 954. As noted,
   Plaintiff has identified the barriers in question in this case, and the connection between those barriers and
   his disability is obvious.
   2
     This not only satisfies the actual/imminent not conjectural/hypothetical requirement generally, it also
   satisfies the injury-in-fact requirement specifically with respect to injunctive relief. Where a party seeks
   injunctive relief, a plaintiff “must allege ‘continuing, present adverse effects’ stemming from the
   defendant’s actions,” and a “plaintiff experiences continuing adverse effects where a defendant’s failure to
   comply with the ADA deters her from making use of the defendant’s facility.” Civil Rights Educ. &
   Enforcement Ctr. v. Hospitality Props. Trust, 867 F.3d 1093, 1098 (9th Cir. 2017) (quoting City of L.A. v.
   Lyons, 461 U.S. 95, 102 (1983)).


                                                         4
Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 6 of 9 Page ID #:171




   1093, 1101-02 (9th Cir. 2017).
          On the issue of redressability, Defendants express uncertainty as to “what aspects
   of the Site must Defendants alter if Plaintiff is not to be deterred?” and “What is the order
   that Plaintiff seeks?” Docket No. 14-1, at 11:18-21. They also believe – though they cite
   no authority in support of this belief – that Plaintiff “needs to explain the reasons why the
   lower illustration [in an exhibit Defendants have attached to their motion] – showing a
   built-in curb ramp – must be implemented” and also “needs to explain why the built-in
   curb ramp is easier to use.” Id. at 11:26-12:1. Given that Defendants have not identified
   any authority (let alone precedential authority) requiring that Plaintiff “explain the
   reasons” why a particular curb ramp must be implemented or “explain” why such a curb
   ramp is “easier to use,” the Court rejects those arguments, at least at the pleadings stage.
          Defendants’ own cited authority makes clear how the Article III redressability
   requirement is satisfied in this context: “[Defendants’ alleged] noncompliance with [the
   ADA] has caused [Plaintiff’s] injury, and an injunction requiring [Defendants] to comply
   with the ADA would redress it.” Pickern v. Holiday Quality Foods Inc., 293 F.3d 1133,
   1137 (9th Cir. 2002) (cited at Docket No. 14-1, at 11:14-19); see also Namisnak v. Uber
   Techs., Inc., 971 F.3d 1088, 1094 (9th Cir. 2020) (“[A]n injunction would redress that
   injury by requiring Uber to offer access to its services.”); Civ. Rights Educ., 867 F.3d at
   1102 (“A plaintiff need only show that ‘a favorable decision will relieve’ her injuries.
   The Named Plaintiffs have requested that the court fashion an injunction mandating that
   the HPT hotels comply with the ADA. If the Named Plaintiffs were to prevail and
   receive their requested relief, then their injuries would be redressed. They have therefore
   satisfied the redressability requirement, whether or not they are correct on the merits.”)
   (quoting Larson v. Valente, 456 U.S. 228, 243 n.15 (1982)). This is a relatively simple
   requirement to satisfy in the ADA context, and Plaintiff has done so here. See Complaint
   ¶ 28 (“Without injunctive relief, Plaintiff will continue to be unable to fully access
   Defendants’ facilities in violation of Plaintiff’s rights under the ADA.”); Prayer ¶ 1
   (seeking “[a] preliminary and permanent injunction enjoining Defendants from further
   violations of the ADA”).
          On the issue of mootness, Defendants acknowledge that resolving the issue also
   resolves the ultimate question (or at least one of the ultimate questions) in the case – is


                                                 5
Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 7 of 9 Page ID #:172




   the curb ramp ADA compliant? They therefore assert that the Court must apply a
   summary judgment standard, see Docket No. 14-1, at 16:11-13, and note that they “have
   provided the Court with photographs and a declaration from the property manager,” id. at
   16:14-16. Beyond questioning whether this is truly an issue of “mootness” – it appears
   Defendants’ position is that at least its curb ramp was ADA-compliant even at the time
   of Plaintiff’s visit to the property, not that a prior violation has been cured after that visit
   – even if the Court were inclined to engage in a merits-assessment in connection with this
   motion,3 it would first require the parties to provide the documentation this Court’s Local
   Rules 56-1 and 56-2 mandate for a summary judgment motion.
           Even beyond that procedural point, Defendants’ presentation in their motion on
   this issue consists solely of the property manager’s declaration attesting to the accuracy
   of photographs of the shopping center. See Declaration of Michelle Lin in Support of
   Defendants’ Motion to Dismiss, Docket No. 14-3, ¶ 2. There is no discussion – at least in
   the opening papers4 – whatsoever of, for instance, slope calculations. That the Court
   would rule on the merits in favor of Defendants based upon this presentation is
   exceedingly unlikely.
           B. Rule 12(b)(6)
           Under Rule 12(b)(6), a court must (1) construe the complaint in the light most
   favorable to the plaintiff, and (2) accept all well-pleaded factual allegations as true, as
   well as all reasonable inferences to be drawn from them. See Sprewell v. Golden State
   Warriors, 266 F.3d 979, 988 (9th Cir.), amended on denial of reh’g, 275 F.3d 1187 (9th
   Cir. 2001); Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998). The Court need not
   accept as true “legal conclusions merely because they are cast in the form of factual
   allegations.” Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.


   3
    See Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (“We have
   held that a ‘[j]urisdictional finding of genuinely disputed facts is inappropriate when the
   jurisdictional issue and substantive issues are so intertwined that the question of
   jurisdiction is dependent on the resolution of factual issues going to the merits of an
   action.’”) (quoting Sun Valley Gas, Inc. v. Ernst Enters., 711 F.2d 138, 139 (9th Cir.
   1983)) (omitting internal quotation marks).
   4
     A party is not permitted to present new arguments in a Reply brief, nor is the movant on a summary
   judgment motion (or its equivalent) allowed to introduce new evidence in connection with a Reply brief.
   The Court therefore ignores Defendants’ efforts in those regards here.


                                                       6
Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 8 of 9 Page ID #:173




   2003). In its consideration of the motion, the Court is limited to the allegations on the
   face of the complaint (including documents attached thereto), matters which are properly
   judicially noticeable and “documents whose contents are alleged in a complaint and
   whose authenticity no party questions, but which are not physically attached to the
   pleading.” See Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001); Branch
   v. Tunnell, 14 F.3d 449, 453-54 (9th Cir. 1994), overruling on other grounds recognized
   in Galbraith v. County of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).
          Dismissal pursuant to Rule 12(b)(6) is proper only where there is either a “lack of
   a cognizable legal theory or the absence of sufficient facts alleged under a cognizable
   legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990);
   Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008); see
   also Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 561-63 (2007) (dismissal for failure to
   state a claim does not require the appearance, beyond a doubt, that the plaintiff can prove
   “no set of facts” in support of its claim that would entitle it to relief). However, a
   plaintiff must also “plead ‘enough facts to state a claim to relief that is plausible on its
   face.’” Johnson, 534 F.3d at 1122 (quoting Twombly, 550 U.S. at 570); see also William
   O. Gilley Enters., Inc. v. Atlantic Richfield Co., 588 F.3d 659, 667 (9th Cir. 2009)
   (confirming that Twombly pleading requirements “apply in all civil cases”). A complaint
   does not “suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
   enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.
   at 556). “A claim has facial plausibility when the plaintiff pleads factual content that
   allows the court to draw the reasonable inference that the defendant is liable for the
   misconduct alleged.” Id.
          Defendants’ Rule 12(b)(6) argument is exceedingly limited. Apart from setting
   forth the standards applicable to such a motion, they argue only that “Plaintiff has given
   Defendants insufficient facts from which Defendants can assess the claims made, hoping
   to ensnare Defendants into engaging in costly discovery while running up fees.” Docket
   No. 14-1, at 14:1-4. In other words, they do not identify, in any way, which element or
   elements in particular they feel Plaintiff has not alleged.
          “To prevail on a discrimination claim under Title III, a plaintiff must show that:
   (1) he is disabled within the meaning of the ADA; (2) the defendant is a private entity


                                                 7
Case 2:20-cv-07726-GW-AS Document 19 Filed 11/19/20 Page 9 of 9 Page ID #:174




   that owns, leases, or operates a place of public accommodation; and (3) the plaintiff was
   denied public accommodations by the defendant because of his disability.” Arizona ex
   rel. Goddard v. Harkins Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir. 2010); see
   also Roberts v. Royal Atl. Corp., 542 F.3d 363, 368 (2d Cir. 2008) (“A Title III claim . . .
   requires that a plaintiff establish that (1) he or she is disabled within the meaning of the
   ADA; (2) that the defendants own, lease, or operate a place of public accommodation;
   and (3) that the defendants discriminated against the plaintiff within the meaning of the
   ADA.”). The Court concludes that Plaintiff has made the necessary allegations. See
   Complaint ¶¶ 1-5, 10-14, 18-19, 23, 26, 30-31, 33.5
       III.      Conclusion
              For the foregoing reasons, the Court denies Defendants’ motion.




   5
     It is true that, under Twombly/Iqbal, Plaintiff does have to provide factual allegations, not mere
   conclusions, and the dividing line between fact and conclusion is not always easy to judge. But here, as
   discussed supra in connection with the question of injury-in-fact, Plaintiff has not only identified the
   alleged ADA-noncompliant barriers, he has also alleged how or why those barriers deny him full and equal
   access.


                                                      8
